Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 1 of 12                PageID #: 911




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

CATHERINE HARRIS,                         )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )   CIVIL ACTION NO. 19-0463-MU
                                          )
ANDREW SAUL,                              )
Commissioner of Social Security,          )
                                          )
              Defendant.                  )


                           MEMORANDUM OPINION AND ORDER

       Plaintiff Catherine Harris brings this action, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social

Security (“the Commissioner”) denying her claim for a period of disability and Disability

Insurance Benefits (“DIB”) under Title II of the Social Security Act (“the Act”) and for

Supplemental Security Income (“SSI”), based on disability, under Title XVI of the Act.

The parties have consented to the exercise of jurisdiction by the Magistrate Judge,

pursuant to 28 U.S.C. § 636(c), for all proceedings in this Court. (Doc. 16 (“In

accordance with the provisions of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73, the parties in

this case consent to have a United States Magistrate Judge conduct any and all

proceedings in this case, … order the entry of a final judgment, and conduct all post-

judgment proceedings.”)). See also Doc. 20. Upon consideration of the administrative




                                              1
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 2 of 12                 PageID #: 912




record, Harris’s brief, and the Commissioner’s brief,1 it is determined that the

Commissioner’s decision denying benefits should be affirmed.2

                               I. PROCEDURAL HISTORY

       Harris applied for a period of disability and DIB, under Title II of the Act, 42

U.S.C. §§ 423-425, and for SSI, based on disability, under Title XVI of the Act, 42

U.S.C. §§ 1381-1383d, on October 26, 2016, alleging disability beginning on September

27, 2016. (Tr. 245-47). Her application was denied at the initial level of administrative

review on January 31, 2017. (Tr. 185-89). On February 13, 2017, Harris requested a

hearing by an Administrative Law Judge (ALJ). (Tr. 195-98). After a hearing was held on

May 4, 2018, the ALJ issued an unfavorable decision finding that Harris was not under a

disability from the alleged onset date, September 27, 2016, through the date of the

decision, November 30, 2018. (Tr. 12-27). Harris appealed the ALJ’s decision to the

Appeals Council, and, on July 8, 2019, the Appeals Council denied her request for

review of the ALJ’s decision, thereby making the ALJ’s decision the final decision of the

Commissioner. (Tr. 1-6).

       After exhausting her administrative remedies, Harris sought judicial review in this

Court, pursuant to 42 U.S.C. §§ 405(g) and 1383(c). (Doc. 1). The Commissioner filed

an answer and the social security transcript on November 12, 2019. (Docs. 10, 11).

Both parties filed briefs setting forth their respective positions. (Docs. 13, 14). The

parties waived oral argument. (Doc. 17).



1
  The parties waived oral argument in this case. Doc. 17.
2
  Any appeal taken from this Order and Judgment shall be made to the Eleventh Circuit
Court of Appeals. See Doc. 16 (“An appeal from a judgment entered by a Magistrate
Judge shall be taken directly to the United States Court of Appeals for the judicial circuit
in the same manner as an appeal from any other judgment of this district court.”).

                                              2
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 3 of 12                   PageID #: 913




                                  II. CLAIMS ON APPEAL

       Harris alleges that the ALJ’s decision to deny her benefits is in error for the

following reasons: 1) the ALJ erred by failing to find that her impairment meets Listing

12.05B, and 2) the ALJ erred by making a diagnosis of borderline intellectual

functioning. (Doc. 13 at p. 1).

                                  III. BACKGROUND FACTS

       Harris was born on December 10, 1973 and was 42 years old at the time she

filed her claim for benefits. (Tr. 34-35). Harris initially alleged disability due to migraine

headaches, anxiety, depression, mood swings, acid reflux, and mental retardation. (Tr.

262). At the hearing, Harris testified that she is disabled due to migraine headaches,

stress, and depression. (Tr. 41-42). Harris graduated from high school with a certificate

of completion and was in special education classes. (Tr. 35). At the time she filed her

application, she was not working but had previously worked 25 hours per week as a

machine operator at a dry cleaner from 2008 to 2015. (Tr. 37-38). At the time of the

hearing, Harris had two of her grown children living with her. (Tr. 36). In her Function

Report, which was completed by her mother, it was reported that her daily activities

include getting her son up for school, making sure he is dressed, and coming back to do

her daily chores. (Tr. 279). The Function Report also stated that she sometimes needs

reminders to take care of her personal grooming and to take her medicine. (Tr. 280-81).

Harris testified at the hearing that she walks for exercise some days, she cooks

sometime, she does housework, and she is able to grocery shop. (Tr. 43). Harris has a

driver’s license (oral test) and is able to drive. (Tr. 38, 46). She is able to make

telephone calls on both a landline phone and cell phone but doesn’t use other features




                                               3
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 4 of 12                PageID #: 914




on the cell phone. (Tr. 40). She does not have a checking account and has never

written a check. (Tr. 46). She can read, but not well. (Tr. 46). She enjoys spending time

with others and attending church. (Tr. 283). She does not have problems getting along

with people or authority figures, but she sometimes has problems completing tasks and

following directions. (Tr. 284-85). She does not handle stress or changes in routine too

well. (Tr. 285).

                                   IV. ALJ’S DECISION

       After conducting a hearing, the ALJ made a determination that Harris had not

been under a disability during the relevant time period, and thus, was not entitled to

benefits. (Tr. 26-27). At step one of the five-step sequential evaluation, the ALJ found

that Harris had not engaged in SGA since September 27, 2016, the alleged onset date.

(Tr. 18). Therefore, he proceeded to an evaluation of steps two and three. The ALJ

found that Harris had severe impairments of borderline intellectual functioning (with a

history of some IQ scores indicative of intellectual disability, but with much higher

adaptive functioning, a headache disorder, major depressive disorder, NOS, and

anxiety, but that considering all of her impairments individually and in combination,

Harris did not have an impairment or combination of impairments that met or medically

equaled the severity of a listed impairment. (Tr. 17-20). After considering the entire

record, the ALJ concluded that Harris had the RFC to perform medium exertion work,

with some additional limitations: she could sit for a total of six hours and without

interruption for two hours; could stand and walk for a total of six hours, without

interruption for 1-2 hours; could lift and/or carry frequently up to 25 pounds and

occasionally up to 50 pounds; had no limitations on the use of her extremities; could not




                                              4
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 5 of 12                  PageID #: 915




climb ladders, ropes, or scaffolds; could not work around unprotected heights or moving

or hazardous machinery; could not drive commercial motorized vehicles; could only

perform simple, unskilled, repetitive, and routine work in jobs or tasks that require little,

independent judgment, with only routine changes in the work setting, with no multiple or

rapid changes. (Tr. 20-24). After setting forth her RFC, the ALJ determined that Harris is

capable of performing past relevant work as a laundry worker. (Tr. 24-26). Accordingly,

the ALJ concluded that Harris was not disabled within the meaning of the Act. (Tr. 26-

27).

                                      V. DISCUSSION

       Eligibility for DIB and SSI benefits requires that the claimant be disabled. 42

U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if the claimant is unable

“to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 1382c(a)(3)(A). The impairment must be severe, making the claimant unable

to do the claimant’s previous work or any other substantial gainful activity that exists in

the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-11. “Substantial

gainful activity means work that … [i]nvolves doing significant and productive physical or

mental duties [that] [i]s done (or intended) for pay or profit.” 20 C.F.R. § 404.1510.

       In evaluating whether a claimant is disabled, the ALJ utilizes a five-step

sequential evaluation:

       (1) whether the claimant is engaged in substantial gainful activity; (2) if
       not, whether the claimant has a severe impairment; (3) if so, whether the
       severe impairment meets or equals an impairment in the Listing of
       Impairment in the regulations; (4) if not, whether the claimant has the RFC



                                              5
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 6 of 12                 PageID #: 916




        to perform her past relevant work; and (5) if not, whether, in light of the
        claimant’s RFC, age, education and work experience, there are other jobs
        the claimant can perform.

Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 870 (11th Cir. 2012) (per curiam)

(citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)(f); Phillips v. Barnhart, 357

F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The claimant bears the burden of

proving the first four steps, and if the claimant does so, the burden shifts to the

Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999). The steps are to be followed in order, and if it is determined that the claimant is

disabled at a step of the evaluation process, the evaluation does not proceed to the next

step.

        If the claimant appeals an unfavorable ALJ decision, the reviewing court must

determine whether the Commissioner’s decision to deny benefits was “supported by

substantial evidence and based on proper legal standards.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted); see 42 U.S.C. § 405(g).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Winschel, 631

F.3d at 1178 (citations omitted). “In determining whether substantial evidence exists,

[the reviewing court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). The reviewing court “may not decide the facts anew,

reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].” Id.

When a decision is supported by substantial evidence, the reviewing court must affirm




                                              6
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 7 of 12                  PageID #: 917




“[e]ven if [the court] find[s] that the evidence preponderates against the Secretary’s

decision.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986).

       Harris alleges that the ALJ’s decision to deny her benefits is in error for the

following reasons: 1) the ALJ erred by failing to find that her impairment meets Listing

12.05B, and 2) the ALJ erred by making a diagnosis of borderline intellectual

functioning. (Doc. 13 at p. 1).

A. Listing 12.05B

       Harris argues that the ALJ erred by failing to find that her impairment meets

Listing 12.05B because he made an incorrect factual finding that she did not have the

requisite deficits in adaptive functioning. (Doc. 13 at pp. 5-10). The Commissioner

argues that the ALJ did not err because Harris did not establish that she met all of the

criteria required by Listing 12.05B. (Doc. 16 at pp. 4-12). Specifically, the Commissioner

contends that the ALJ did not err because he correctly found that Harris did not

establish deficits in adaptive functioning sufficient to meet Listing 12.05. (Id.).

       The Listings describe certain medical findings and other criteria that are

considered so extreme as to be presumptively disabling. See 20 C.F.R §§ 404.1525,

416.925. To establish disability under a Listing, a claimant must have a diagnosis

included in the Listing and must provide medical reports documenting that her condition

satisfies the specific criteria of the listed impairment. See Wilson v. Barnhart, 284 F.3d

1219, 1224 (11th Cir. 2002); 20 C.F.R. §§ 404.1525(a-d), 416.925(a-d). “For a claimant

to show that his impairment matches a listing, it must meet all of the specified medical

criteria. An impairment that manifests only some of those criteria, no matter how

severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990).




                                               7
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 8 of 12                 PageID #: 918




       To “meet” Listing 12.05, the claimant must satisfy the diagnostic description in

the introductory paragraph and one of four sets of diagnostic criteria found in

paragraphs A, B, C, or D. 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(A). Listing 12.05's

introductory paragraph requires the claimant to have: (1) significantly subaverage

general intellectual functioning; (2) deficits in adaptive functioning; and (3) an onset of

impairment before age 22. Id. at § 12.05. Although adaptive functioning is not defined

in the regulations, the Eleventh Circuit has favorably cited the description of adaptive

functioning in the Social Security Administration's Program Operations Manual System

(“POMS”) as “‘the individual's progress in acquiring mental, academic, social and

personal skills as compared with other unimpaired individuals of his/her same age,’” as

well as the statement in the American Psychiatric Association, Diagnostic and Statistical

Manual of Mental Disorders that adaptive functioning means “‘how well a person meets

standards of personal independence and social responsibility, in comparison to others

of similar age and sociocultural background. Adaptive functioning involves adaptive

reasoning in three domains: conceptual, social, and practical.’” Schrader v. Acting

Comm'r of the Soc. Sec. Admin., 632 F. App’x 572, 576 & n. 3-4 (11th Cir. 2015)

(quoting Soc. Sec. Admin., Program Operations Manual System, DI 24515.056(D)(2)

(2012) and DSM-V 37 (5th ed. 2013)).

       If the claimant satisfies the three requirements in the introductory paragraph, the

claimant must then satisfy one of the four criteria listed in 12.05A through 12.05D. The

Listing relevant here is 12.05B. Under Listing 12.05B, the claimant must present

evidence of (1) a full scale IQ score of 70 or below; (2) significant deficits in adaptive

functioning currently manifested by extreme limitation in one, or marked limitation in




                                              8
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 9 of 12               PageID #: 919




two, of four broad mental functioning areas referred to as the “Paragraph B criteria”; and

(3) evidence showing that the disorder manifested before age 22. 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 12.05B. The Paragraph B criteria are the ability to understand,

remember, or apply information; interact with others; concentrate, persist, or maintain

pace; and adapt or manage oneself. 20 C.F.R. Pt. 404, Subpt. P, App’x 1. §§ 12.00E,

12.05B2. A marked limitation means a claimant’s functioning is “seriously limited,” and

an extreme limitation means a claimant is “not able to function.” See 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 12.00F2.

      In this case, the ALJ found that Harris did not meet the requisites for Listing

12.05B because she failed to establish deficits in adaptive functioning sufficient to meet

the Listing. Specifically, the ALJ found:


      In understanding, remembering, or applying information, the claimant
      has a mild limitation. In October 2016, her long-term and short-term
      memory were intact (Exhibit D9F). By her own admission, the claimant
      can speak and understand English, she can read and understand
      English, and she can write more than her own name in English. She
      completed 12 years of education at Southside High School in Selma,
      Alabama. Exhibit D 2 E, P. 1 & 3. She has Otis Lennon scores from the
      11th grade with an SAI total ability score of 75, with an 81 for verbal
      ability and a 73 for non-verbal, which indicates abilities in the borderline
      intellectual functioning ability range, at age 19 years, 4 months. Exhibit
      D 8 E, P. 8. Otis Lennon scores in the 9th grade were actually higher,
      with a total school ability index of 79, with an 85 for verbal and a 77 for
      non-verbal, at age 17 years and 4 months. Exhibit D 8 E, P. 7. These
      scores do not support mental disability prior to age 22.

      In interacting with others, the claimant has only a mild limitation. Her
      function report revealed that she reported that she spends time with
      others talking every day; she goes to church on a regular basis; she has
      no problems getting along with family, friends, neighbors, or authority
      figures; and she has not been fired from a job because of problems
      getting along with others (Exhibit D4E).

       With regard to concentrating, persisting, or maintaining pace, the


                                            9
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 10 of 12                 PageID #: 920




       claimant has a moderate limitation. In October 2016, her neurologic
       systems review was negative; and her neurological exam revealed her
       cranial nerves were intact (Exhibit D9F); and her function report
       revealed that she is able to pay bills, count change, and handle a
       savings account (Exhibit D4E).

       As for adapting or managing oneself, the claimant has experienced only
       a mild limitation. In October 2016, she had appropriate judgment and
       insight (Exhibit D9F); and her function report revealed that she does her
       daily chores; she prepares her own meals; she is able to go out alone
       on occasion; she drives; and she goes shopping in stores for food
       (Exhibit D4E).

       Because the claimant's mental impairments do not cause at least two
       "marked" limitations or one "extreme" limitation, the "paragraph B"
       criteria are not satisfied.
 (Tr. 19).
       Harris disagrees with the ALJ’s conclusions regarding her adaptive functioning

and points out testimony that she contends show she has more limitations than these.

Having reviewed Harris’s testimony at the hearing before the ALJ and the Function

Report which shows that Harris maintained employment for periods in the past, that

she can handle her own personal care, household chores, some meal preparation, and

grocery shopping, that she has a driver’s license and is able to drive, that she has

close personal relationships and enjoys talking with family and friends and attending

church, that she can understand, remember, and apply simple information and

instructions, and can read and write at a simple level , the Court finds that, while there

is some evidence that supports Harris’s argument, there is substantial evidence to

support the ALJ’s determination that Harris did not establish that she has deficits in

adaptive functioning sufficient to meet Listing 12.05B. It is well-established that it is not

this Court’s place to reweigh the evidence or substitute its judgment for that of the

Commissioner. This Court is limited to a determination of whether the ALJ’s decision is



                                             10
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 11 of 12                PageID #: 921




supported by substantial evidence and based on proper legal standards. Accordingly,

the Court concludes that the ALJ did not err in finding that Harris does not meet Listing

12.05B.

 B. Borderline Intellectual Functioning

      Harris argues that the ALJ also erred by finding that she had a severe

impairment of “borderline intellectual functioning (with a history of some IQ scores

indicative of intellectual disability, but with much higher adaptive functioning.)” Harris

argues that this finding was akin to the ALJ improperly making a diagnosis of borderline

intellectual functioning. (Doc. 13 at p. 10). As pointed out by the Commissioner, Harris’s

argument fails for two reasons. First, “[t]he Social Security Administration has noted

that standardized intelligence tests can assist in verifying the presence of intellectual

disability but form only part of the overall assessment and should be considered in

conjunction with developmental history and functional limitations.” Nichols v. Comm’r,

Socl Sec. Admin., 679 F. App’x 792, 795-96 (11th Cir. 2017) (citing § 12.05(d)(6)(a)).

Even a valid IQ score is not necessarily conclusive of intellectual disability “’where the

IQ score is inconsistent with other evidence in the record on the claimant’s daily living

activities and behavior.’” Nichols, 679 F. App’x at 796 (quoting Lowery v. Sullivan, 979

F.2d 835, 837 (11th Cir. 1992)). Here, the ALJ found that Harris’s level of adaptive

functioning was not in line with her IQ scores. The Court finds that this conclusion was

supported by substantial evidence, including the opinion of the State agency consulting

psychiatrist, Dr. Peter Sims, and the evidence of Harris’s daily activities and past work

experience. See, e.g., Nichols, 679 F. App’x at 796-97 (Eleventh Circuit concluded that

the ALJ did not err in finding claimant’s IQ score of 59 invalid where her range of



                                             11
Case 2:19-cv-00463-MU Document 21 Filed 09/29/20 Page 12 of 12                PageID #: 922




activities and accomplishments, including reading and understanding English, having a

driver’s license, completing high school with a certificate, having a history of some

unskilled work, raising two children, and handling money, were inconsistent with the IQ

results); Branch v. Berryhill, Civ. A. No. 16-0499-N, 2017 WL 1483534, at *4-6 (S.D.

Ala. Apr. 25 2017) (finding that the ALJ did not err in finding that claimant’s IQ score of

60 was invalid where, even though she was in special education classes through eighth

grade (the highest grade completed) and could not functionally read, she could feed

and take care of her pets, manage her own personal care, help her husband cook,

watch television, wash clothes, go to the grocery store with her husband, talk to her

daughter on the phone, and spend time on the computer).

      Second, even if the ALJ’s designation of borderline intellectual functioning versus

a finding of intellectual disability was incorrect, Harris has failed to show that such a

finding impacted the ALJ’s final decision that she was disabled and, therefore, failed to

show that she was harmed. Because the ALJ took Harris’s mental limitations into

account when setting forth her RFC, any error in the naming of her mental impairment

was harmless.

                                      CONCLUSION

      The Court finds that the ALJ’s Decision that Harris is not entitled to benefits is

supported by substantial evidence and based on proper legal standards. Accordingly, it

is ORDERED that the decision of the Commissioner of Social Security denying Plaintiff

benefits be AFFIRMED.

             DONE and ORDERED this the 29th day of September, 2020.

                            s/P. BRADLEY MURRAY
                            UNITED STATES MAGISTRATE JUDGE


                                             12
